(Case No. 11,152.)
Argued June 16, affirmed July 14, objections to cost bill sustained and decree modified July 21, rehearing denied September 22, 1925.
                             (237 P. 1118.)
AFFIRMED. DECREE MODIFIED. REHEARING DENIED.
On June 30, 1925, we decided appeal Number 11,346, affirming the decision of the Circuit Court of Columbia County confirming the proceedings had in connection with the organization of the Scappoose Drainage District under the provisions of Chapter 390, General Laws of Oregon 1919 (Or. L., §§ 7358, 7359, 7360), and the subsequent proceedings of such district, that appeal having been filed February 28, 1925. *Page 557
This appeal was filed here on May 15, 1924, and is designated in our records as number 11,152. It comes to this court from a judgment of the Circuit Court on appeal from the order of the County Court in the matter of the commissioners' report assessing benefits and damages to the landholders of the Scappoose Drainage District.
The two cases, involving like issues and the same parties, by stipulation of counsel were consolidated for trial on appeal and were presented together, upon the same briefs and the same arguments.
In this particular case, the only question involved relates to the jurisdiction of the County Court. The case presents no issue other than those determined in our opinion rendered on June 30, 1925, wherein we held that the County Court possessed jurisdiction and affirmed the decree of the lower court. To restate our holdings would be of no advantage to the parties or to the profession. We refer to that opinion for a statement of the case and our view as to the law governing the premises.
We have considered all alleged errors and irregularities, and find that the proceedings are free from substantial errors of commission or omission.
This case is affirmed.
AFFIRMED.
BEAN, BELT and COSHOW, JJ., concur. *Page 558